The opinion of the court was delivered by
Taft, J.
The bill in this case prays for the foreclosure of the defendants’ equity of redemption in the premises described in the bill, an accounting for the profits while in their possession, and the defendants enjoined from prosecuting certain proceedings in insolvency against the orator. No objection is made by the defendants to a foreclosure' and accounting, but the controversy in the case is in regard to the sum of five hundred and sixty dollars, *264which the defendant Eunice claims was loaned by her in the spring of 1880 to her husband, Hiram J., her co-defendant, and the orator, the latter claiming that it was advanced to Hiram J., and upon his credit only. The orator offers in his bill to pay the defendants, or either of them, any sum which may be adjudged due her.( Upon an examination of the testimony the court are of the opinion that the orator is indebted to the defendant Eunice in the sum named; that it was advanced by said Eunice for the purpose to which it was applied at the request and upon the credit of the orator and upon his promise to repay it to said Eunice ; and we therefore adjudge that there is due from the orator to said Eunice in respect to said sum of money the sum of five hundred and sixty dollars, with interest since the 7th day of April, 1880.
The finding of fact in respect to said sum of money relieves the case of any controverted legal question, and, although we find the same due the defendant Eunice, no active relief can be given her, and she must be left to seek her rights in a court of law, by a cross-bill, or upon the injunction bond, in this cause.
The proforma decree of the Court of Chancery is reversed, and the cause remanded, with a mandate that if the orator pays to the defendant Eunice the sum above named, with interest and costs of this suit, within some short time to be limited by the chancellor, a decree be entered for him in accordance with the prayer of the bill, and that in default of such payment the bill be dismissed with costs and the injunction dissolved. The orator takes no cost, and pays the defendant Eunice her' costs.